Allowance
	Claims 1-16 are hereby deemed patentable. 
The specific limitations of “a first component disposed on the first surface of the substrate and outside of the sealing portion in an open space exposed to an outside;” in Claim 1, and similarly in Claim 11, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  The specific limitations of " wherein the shielding layer and the shielding wall are formed of different materials” in Claim 9 are not anticipated or made obvious by the prior art of record in the examiner's opinion. The specific limitations of "a third sealing portion without the shielding layer and having a thickness, with respect to the first surface of the substrate, that is less than a thickness of the first sealing portion and a thickness of the second sealing portion.” in Claim 15 are not anticipated or made obvious by the prior art of record in the examiner's opinion.
For example, Miwa (US Publication 2017/0354039) discloses an electronic device comprising: a substrate 100; a sealing portion 400 disposed on a first surface of the substrate; a first component 200 (far left); a second component 200 (those to the right of the far left component) disposed on the first surface of the substrate and embedded in the sealing portion 400; and a shielding wall 300 at least partially disposed between the first component and the second component.  
Hyun et al. (US Patent 9,832,914) discloses a component 20 that is outside of a sealing portion 100 in an open space (See Figure 1) and wherein a shielding wall 120 and the first component 20 are configured to have an empty space therebetween.
However, Miwa and/or Hyun do not disclose or make obvious the specific limitations of Claims 1, 9, 11 and/or 15 as noted above. 
Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  Applicant has overcome the prior obvious type double patenting rejection by filing a terminal disclaimer on 8/12/2021 (approved same day).  No other documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ADRIAN S WILSON/Primary Examiner, Art Unit 2841